Response to Arguments
Applicant's arguments filed on 2 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office is mischaracterizing the teachings of Clawson et al. in its finding that it is known in the art to arrange metal radiation surfaces in the form of granules, meshes, reticulates/foams, wires or spokes between catalytic reactor tubes to function as heat flux control elements based on the teachings of the reference Clawson et al. (see Remarks, pages 5-7). 
The Office respectfully disagrees. Contrary to Applicant’s assertion (see Remarks, page 7),  the “other means” to restrict the exhaust flow passage referred to in paragraph [0055] of Clawson et al. is, in fact, an equivalent to the insert (117) described in paragraph [0050] of Clawson et al. since both the “other means” and the inset (117) can suitably be used to restricting the exhaust flow passage defined between the catalytic reactor tubes (110) and the shell (118) of the steam reformer, and thereby, function as means for passive heat flux control elements to modulate convective and/or radiative heat flux to the heat exchange boundary (201) segregating the burner zone (202) and the reforming zone (203) in the steam reformer shown in Fig. 2a of Clawson et al. (see paras. [0038]-[0045]). Thus, the reference Clawson et al. supports the Office’s finding that it is known in the art to arrange metal radiation surfaces in the form of granules, meshes, reticulates/foams, wires or spokes between catalytic reactor tubes to function as heat flux control elements. 
Applicant also argue that the Office is mischaracterizing the teachings of Clawson et al. in its finding that the burner (100) which is not shown if Fig. 2a can appropriately be position at a bottom or a lower section of the shell (118) illustrated in Fig. 2a of Clawson et al., and further argue that the reference Clawson et al. explicitly teaches away from the claimed subject matter (see Remarks, pages 7-10). 
The Office respectfully disagrees. In accordance to the teachings of Clawson et al., the heat exchange boundary (201) schematically illustrated in Fig. 1 of Clawson et al. is the material boundary segregating the two distinct flow regions defined by Clawson et al. which are: (1) the higher temperature burner zone (202) through which the higher combustion products (150) are flowing; and (2) the lower temperature reforming zone (203) in which reforming reactants and products are flowing (see paras. [0002]; [0040]). Thus, in the context of the steam reformer illustrated in Figure 2a of Clawson et al., it is clear that the heat exchange boundary (201) corresponds to the catalytic reactor tubes (110) which are arranged inside the shell (118); the reforming zone (203) corresponds to the catalyst filled region within the respective catalytic reactor tubes (110);  and the burner zone (202) corresponds to the shell space defined between the catalytic reactor tubes (110) and the shell (118) (see paras. [0002]; [0004]; [0005]; [0038]-[0045]). The reference Clawson et al. further defines the burner zone (202) as a region were hot gases that provide the source of thermal energy for the catalytic reactor tubes (110) are produced by the combustion of fuel and oxygen (see para. [0002]; [0040]). The reference Clawson et al. further teaches that the combustion reaction in the burner zone should occur sufficiently upstream from the reforming zone (203) such that, in contrast to conventional steam reformers which employ “impingement” style burner modules where a fuel-air mixture is fired in the space around the reformer tubes, the flame from the combustion reaction does not contact the heat exchange boundary (i.e., the reformer tubes) (see paras. [0004]; [0005]; [0041]). Thus, in accordance to the teachings of Clawson et al. (see paras. [0002]; [0004]; [0005]; [0041]), the burner (100) which is not shown in Fig. 2a can appropriately be position within the shell (118) of Clawson et al. so long as the burner (100) is positioned a sufficient distance away from the reformer tubes (110) such that the burner flame does not contact surfaces (i.e., the heat exchange boundary 201) of the reformer tubes (110). Thus, contrary to Applicant’s assertion, the reference Clawson et al. does not in any way teach away from the claimed subject matter. 

Applicant also argues that the Office provides no rational underpinning as to how the limitations recited in claims 5 and 6 could predictably be attained in view of the teachings of Clawson et al. (see Remarks pages 10-11). 
The Office respectfully disagrees. According to the teachings of Clawson et al. (see paras. [0001]-[0004]), a conventional large scale steam reformer typically has a multiplicity of reformer tubes (catalytic reactor tubes) as the heat exchange boundary, surrounded by "impingement" style burner modules. Thus, one of ordinary skill in the art seeking to modify such a conventional steam reformer in accordance to the teachings of Clawson et al. would have arranged metal radiation surfaces as taught by Clawson et al. between a burner and the catalytic reactor tubes, and thereby, predictably cause a flame of the burner to make flame attachment to the radiation surfaces instead of  surfaces of the catalytic reactor tubes, since the metal radiation surfaces are positioned between the burner and the catalytic reactor tubes in the proposed modification. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the metal radiation surfaces within a flame of at least one of the burners, since the reference Clawson et al. suggests arranging the metal radiation surfaces between the burners and the catalytic reactor tubes so as to modulate convective and/or radiative heat transfer between the burners and the catalytic reactor tubes (see paras. [0002]; [0004]; [0038]; [0045]; [0055]; [0072]).

/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774